Case 1:13-cr-00565-HG Document 188 Filed 09/17/20 Page 1 of 14   PageID #: 1288



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )    CR. NO. 13-00565 HG-01
                                     )
                  Plaintiff,         )
                                     )
            vs.                      )
                                     )
ADOLFO GUZMAN, JR.,                  )
                                     )
                  Defendant.         )
                                     )
                                     )

   ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE
  UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 182)


      Defendant is currently incarcerated at the United States

Penitentiary Lompoc in California with a projected release date

of March 23, 2025.

      Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

      Defendant’s MOTION TO REDUCE SENTENCE UNDER THE FIRST STEP

ACT (COMPASSIONATE RELEASE) (ECF No. 182) is DENIED.


                            STANDARD OF REVIEW


      A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.             Dillon v.

                                      1
Case 1:13-cr-00565-HG Document 188 Filed 09/17/20 Page 2 of 14   PageID #: 1289



United States, 560 U.S. 817, 824-25 (2010).

      On December 21, 2018, Congress passed the First Step Act of

2018.    PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

      The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.           18 U.S.C. §

3582(c)(1)(A).

      18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

      [T]he court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative rights
      to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment...after considering the
      factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that—

            (i)   extraordinary and compelling reasons warrant
                  such a reduction;
      ...
                  and that such a reduction is consistent with
                  applicable policy statements issued by the
                  Sentencing Commission.


      18 U.S.C. § 3582(c)(1)(A).



                                      2
Case 1:13-cr-00565-HG Document 188 Filed 09/17/20 Page 3 of 14   PageID #: 1290



       SECTION 3582(c)(1)(A) AS AMENDED BY THE FIRST STEP ACT

      A.    Mandatory Procedural Requirement


      The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented his request to the Bureau of Prisons (“BOP”).              18

U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

      The Parties agree that Defendant has complied with the

procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that the

Court may consider the motion for compassionate release.


      B.    Merits Of Defendant’s Request For Compassionate Release


      If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

      The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

      [T]he court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without
      conditions that does not exceed the unserved portion of
      the original term of imprisonment) if, after
      considering the factors set forth in 18 U.S.C. §
      3553(a), to the extent that they are applicable, the
      court determines that—

            (1)(A)      Extraordinary and compelling reasons

                                      3
Case 1:13-cr-00565-HG Document 188 Filed 09/17/20 Page 4 of 14   PageID #: 1291



                        warrant the reduction; or

                (B)     The defendant (i) is at least 70 years
                        old; and (ii) has served at least 30
                        years in prison pursuant to a sentence
                        imposed under 18 U.S.C. § 3559(c) for
                        the offense or offenses for which the
                        defendant is imprisoned;

            (2)         The defendant is not a danger to the
                        safety of any other person or to the
                        community, as provided in 18 U.S.C. §
                        3142(g); and

            (3)         The reduction is consistent with this
                        policy statement.

      U.S.S.G. § 1B1.13.

      If Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c), Defendant is only entitled to

relief if he demonstrates:

      (1)   extraordinary and compelling reasons warrant a sentence
            reduction;

      (2)   he is not a danger to the safety of others or the
            community; and,

      (3)   any requested reduction is consistent with the policy
            statement.

      United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).


      C.    Extraordinary And Compelling Reasons


      The Sentencing Commission’s Commentary Application Notes for

Guideline § 1B1.13 provides the definition of “extraordinary and

compelling reasons.”      The Court agrees with the majority of the

district courts in the Ninth Circuit that have concluded that


                                      4
Case 1:13-cr-00565-HG Document 188 Filed 09/17/20 Page 5 of 14   PageID #: 1292



Section 1B1.13 and its definition of “extraordinary and

compelling reasons” applies to motions for compassionate release

even though the sentencing guideline was not separately amended

following the passage of the First Step Act.           See Riley v. United

States, 2020 WL 1819838, *8 (W.D. Wash. Apr. 10, 2020)

(collecting cases); United States v. Shields, 2019 WL 2359231, *4

(N.D. Cal. June 4, 2019).

      Sentencing Guideline Section 1B1.13’s Commentary Application

Notes explain that extraordinary and compelling reasons exist

when:

      (A)   Medical Condition of the Defendant.–

            (i)   The defendant is suffering from a terminal illness
                  (i.e., a serious and advanced illness with an end
                  of life trajectory). A specific prognosis of life
                  expectancy (i.e., a probability of death within a
                  specific time period) is not required. Examples
                  include metastatic solid-tumor cancer, amyotrophic
                  lateral sclerosis (ALS), end-stage organ disease,
                  and advanced dementia.

            (ii) The defendant is—

                  (I)         suffering from a serious physical or
                              medical condition,

                  (II)        suffering from a serious functional or
                              cognitive impairment, or

                  (III)       experiencing deteriorating physical or
                              mental health because of the aging
                              process,

                  that substantially diminishes the ability of the
                  defendant to provide self-care within the
                  environment of a correctional facility and from
                  which he or she is not expected to recover.

      (B)   Age of the Defendant.–The defendant (i) is at least 65
            years old; (ii) is experiencing a serious deterioration

                                      5
Case 1:13-cr-00565-HG Document 188 Filed 09/17/20 Page 6 of 14    PageID #: 1293



            in physical or mental health because of the aging
            process; and (iii) has served at least 10 years or 75
            percent of his or her term of imprisonment, whichever
            is less.

      (C)   Family Circumstances.–
            (i) The death or incapacitation of the caregiver of
                 the defendant’s minor child or minor children.

            (ii) The incapacitation of the defendant’s spouse or
                 registered partner when the defendant would be the
                 only available caregiver for the spouse or
                 registered partner.

      (D)   Other Reasons.—As determined by the Director of the
            Bureau of Prisons, there exists in the defendant’s case
            an extraordinary and compelling reason other than, or
            in combination with, the reasons described in
            subdivisions (A) through (C).

      U.S.S.G. § 1B1.13 cmt. n.1.

      The Court has the discretion to determine whether other

extraordinary and compelling reasons exist, as stated in

paragraph (D), when ruling on motions for compassionate release.

United States v. Hernandez, 2020 WL 3453839, at *4 (D. Haw. June

24, 2020).


                            PROCEDURAL HISTORY


      On June 13, 2013, the grand jury returned an Indictment

charging Defendant Adolfo Guzman, Jr. and two co-Defendants with

drug trafficking crimes.       (Indictment, ECF No. 19).         Defendant

Guzman was charged with the following two counts:

      Count 1:    Conspiracy to Possess 500 Grams or More of
                  Methamphetamine with Intent to Distribute, in
                  violation of 21 U.S.C. §§ 846, 841(a)(1) and 841
                  (b)(1)(A).



                                      6
Case 1:13-cr-00565-HG Document 188 Filed 09/17/20 Page 7 of 14   PageID #: 1294



      Count 2:     Possession of 500 Grams or More Methamphetamine
                   with Intent to Distribute, in violation of 21
                   U.S.C. §§ 841(a)(1) and 841(b)(1)(A).

      (Id.)

      On October 3, 2013, Defendant Guzman filed his Motion to

Suppress.      (ECF No. 73).   Defendant Guzman’s co-defendants joined

in the Motion.      (ECF Nos. 75 & 77).

      On October 23, 2013, the Court held a hearing on the Motion

to Suppress.      (ECF No. 83).

      On November 15, 2013, the Court denied the Motion to

Suppress.      (ECF No. 84).

      On April 21, 2014, Defendant pled guilty to Count 1 and 2 of

the Indictment.      (ECF No. 97).

      While on pretrial release pending his sentencing, the

Government was notified by law enforcement personnel in

California that Defendant had been in meetings with known drug

traffickers.      (Gov’t’s Supp. Sentencing Statement at p. 3, ECF

No. 142).

      On December 11, 2014, the Court revoked Defendant’s pretrial

release.      (ECF No. 143).

      On January 23, 2015, Defendant was sentenced to 145 months

imprisonment to be followed by a term of supervised release of 5

years.    (ECF No. 148).

      On February 15, 2019, Defendant filed a Motion to Reduce

Sentence Pursuant to the Changes in the Drug Quantity Sentencing

Guidelines.      (ECF No. 170).


                                      7
Case 1:13-cr-00565-HG Document 188 Filed 09/17/20 Page 8 of 14   PageID #: 1295



      On April 10, 2019, the Court denied Defendant’s motion for a

sentence reduction.      (ECF No. 173).

      On July 22, 2020, Defendant filed EMERGENCY MOTION TO REDUCE

SENTENCE UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE).             (ECF

No. 182).

      On July 23, 2020, the Court set a briefing schedule.            (ECF

No. 184).

      On August 6, 2020, the Government filed its Opposition.

(ECF No. 187).

      Defendant chose not to file a Reply.

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                                  ANALYSIS


      Defendant Guzman is 38 years old.        The Defendant is

currently incarcerated at the United States Penitentiary (“USP”)

Lompoc in California.      The Defendant bears the burden to

demonstrate that extraordinary and compelling reasons exist that

warrant immediate release from incarceration.           United States v.

Greenhut, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020).

      General concerns about potential exposure to COVID-19 do not

meet the criteria for extraordinary and compelling reasons for a

reduction in sentence.       United States v. Eberhart, 448 F.Supp.3d

1086, 1089-90 (N.D. Cal. Mar. 25, 2020); United States v. Carver,

     F.Supp.3d        , 2020 WL 1892340, *3 (E.D. Wash. Apr. 8,


                                      8
Case 1:13-cr-00565-HG Document 188 Filed 09/17/20 Page 9 of 14   PageID #: 1296



2020).

      The Centers for Disease Control (“CDC”) has identified

certain categories of individuals that are at a higher risk for

severe illness due to COVID-19.        The list includes people with

conditions such as: chronic lung disease, moderate or serious

asthma, serious heart conditions, obesity, chronic kidney disease

requiring dialysis, liver disease, diabetes, or individuals who

are immunocompromised.       See United States v. Jones, Crim. No. 13-

00860 LEK-03, 2020 WL 2331678, *5 (D. Haw. May 11, 2020).


I.    Medical Condition

      A.    Current Centers For Disease Control Standards And
            Defendant’s Medical Concerns


      The CDC identifies obesity as a medical condition that

places an individual, regardless of age, at increased risk.              The

CDC defines individuals as obese if he or she has a body mass

index (“BMI”) of 30 or above.        (CDC Coronavirus Disease 2019

(COVID-19) Website, at “People with Medical Conditions,”

available at https://www.cdc.gov/coronavirus/2019-ncov/

need-extra-precautions/index.html, last visited 9/17/2020).

      Defendant’s Bureau of Prisons (“BOP”) medical records

reflect that on January 21, 2020, Defendant weighed 206 pounds.

(See Def.’s Ex. C at 3, ECF No. 186).         At the time of sentencing,

Defendant’s height was recorded as 5'6".          (Presentence Report

(“PSR”) at 13, ECF No. 149).        Pursuant to the U.S. Department of



                                      9
Case 1:13-cr-00565-HG Document 188 Filed 09/17/20 Page 10 of 14   PageID #: 1297



 Health and Human Services’ BMI Calculator, Defendant’s BMI was

 33.2 as of January 21, 2020.       Defendant is considered obese under

 the CDC definition.

       Defendant argues that his weight places him at an increased

 risk for severe illness.       Defendant concedes his other medical

 conditions are not risk factors.


       B.    Medical Conclusion


       Defendant is 38 years old.       The CDC recognizes that risk of

 severe illness from COVID-19 increases with age.           Those 65 years

 of age or older are at increased risk and those 85 years and

 older at the greatest risk.       (CDC Coronavirus Disease 2019

 (COVID-19) Website, at “Older Adults,” available at

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

 index.html, last visited 9/17/2020).         Defendant’s age does not

 place him in a category of increased risk of complications due to

 COVID-19.

       Defendant’s weight at a Body Mass Index of 33.2 is a risk

 factor, but it does not rise to an extraordinary and compelling

 reason for immediate release.       Medical conditions that can be

 treated while in prison are not extraordinary and compelling

 reasons for release.      United States v. Kazanowski, Crim. No. 15-

 00459 DKW-05, 2020 WL 3578310, *9 (D. Haw. July 1, 2020) (citing

 U.S.S.G. § 1B1.13 cmt. n.1(A)).        Defendant’s obesity as of

 January 2020 is insufficient to support his claim for compassion

 release.    Defendant has not established a basis for compassionate
                                   10
Case 1:13-cr-00565-HG Document 188 Filed 09/17/20 Page 11 of 14   PageID #: 1298



 released based on his medical issue.


 II.   Section 3553(a) Factors And Defendant’s History and
       Characteristics

       A.      History and Characteristics


       In order to be eligible for compassionate release, Defendant

 must establish release is appropriate pursuant to the factors set

 forth in 18 U.S.C. § 3553(a) and that he is not a danger to the

 safety of others or the community.        18 U.S.C. § 3582(c)(1)(A);

 U.S.S.G. § 1B1.13(2).

       The Section 3553(a) factors include the nature and

 circumstances of the offense, the history and characteristics of

 the defendant, and the need for the sentence imposed.

       At sentencing, Defendant Guzman was responsible for 8,154

 grams of highly pure methamphetamine.         (PSR at ¶ 31, ECF No.

 149).      While he was on pretrial release awaiting to be sentenced

 for his crimes involving drug trafficking, law enforcement

 personnel informed the Government that Defendant had been

 observed meeting with known drug traffickers who were suspected

 of currently organizing drug trafficking operations.

         Defendant was subject to a sentencing guideline range of

 168 to 210 months imprisonment for his drug trafficking crimes.

 (Id. at p. 16).      Defendant received a downward variance and was

 sentenced to 145 months imprisonment.         (ECF Nos. 148, 150).

       Although Defendant was in Criminal History Category I at the

 time of sentencing, Defendant’s criminal history demonstrates

                                      11
Case 1:13-cr-00565-HG Document 188 Filed 09/17/20 Page 12 of 14   PageID #: 1299



 that he has a history possessing and distributing illicit

 substances, dating back to when Defendant was a minor.            At the

 age of 12, Defendant was charged with possession of a narcotic

 controlled substance for sale and conspiracy to commit a crime.

 (PSR at p. 10, ECF No. 149).       Defendant was sentenced to

 probation and five months at a juvenile detention camp.            (Id. at

 p. 10).

        At the age of 22, Defendant was convicted of aiding and

 abetting in exhibition of speed in California.          (Id. at p. 11).

 During this traffic stop, police officers noted signs of

 substance abuse.     (Id.)


       B.    Portion Of Sentence Served


       A review of the caselaw demonstrates that the portion of the

 sentence already served by the defendant is a necessary factor

 for the Court to consider in evaluating compassionate release.

 United States v. Connell,          F.Supp.3d.       , 2020 WL 2315858, *6

 (N.D. Cal. May 8, 2020).       The amount of time served of the

 originally imposed sentence must be considered pursuant to

 Section 3553(a) to ensure that the amount of time adequately

 reflects the seriousness of the offense, deters criminal conduct,

 and protects the public.       United States v. Barber,          F.3d      ,

 2020 WL 2404679, *5 n.9 (D. Ore. May 12, 2020).

       Defendant received a 145-month sentence.         His projected

 release date is March 23, 2025.


                                      12
Case 1:13-cr-00565-HG Document 188 Filed 09/17/20 Page 13 of 14   PageID #: 1300



       C.    Appropriateness of Immediate Release


       The nature and circumstances of Defendant’s offense weigh

 against reducing his remaining sentence by the more than 4 years.

 Defendant’s crime was serious. He was convicted of possessing

 with the intent of distributing over 8,000 grams of pure, high-

 grade methamphetamine in the community.

       Defendant’s history and characteristics also do not favor a

 reduced sentence.     Even after he had pled guilty to the crime of

 drug trafficking, he continued to meet with known drug

 traffickers.

       Defendant’s immediate release is not appropriate given the

 totality of circumstances under Section 3553(a) Factors.


 III. Summary Of Medical Conclusion And Section 3553(a) Factors


       Defendant has not shown that extraordinary and compelling

 reasons exist to grant his Motion for compassionate release.

 Defendant’s obesity does not establish an extraordinary and

 compelling reason.     Defendant’s obesity is a medical condition

 that is being managed in prison.          This factor alone is not

 sufficient to establish extraordinary and compelling reasons for

 immediate release.

       The Section 3553(a) factors also weigh against immediate

 release.    Defendant’s crime of distributing large quantities of

 high-grade methamphetamine and history of drug offenses indicate

 he is a danger to others and the community.          According to the

                                      13
Case 1:13-cr-00565-HG Document 188 Filed 09/17/20 Page 14 of 14   PageID #: 1301



 BOP’s website, Defendant has a projected release date in March

 2025, with more than 54 months remaining of his sentence.

 Defendant has not established he is entitled to immediate

 release.

                                 CONCLUSION


       Defendant’s Motion To Reduce Sentence Under the First Step

 Act(Compassionate Release) (ECF No. 182) is DENIED.

       IT IS SO ORDERED.

       Dated: September 17, 2020, Honolulu, Hawaii.




 United States v. Adolfo Guzman, Jr., Crim. No. 13-00565 HG-01;
 ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE
 UNDER THE FIRST STEP ACT(COMPASSIONATE RELEASE) (ECF No. 182)
                                 14
